United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 96-3471
                                   ___________
United States of America,                *
                                         *
            Appellee,                    *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri
Charles Thirdkill,                       *          (Unpublished)
                                         *
            Appellant.                   *
                                         *

                                   ___________

                         Submitted: May 20, 1997
                                        Filed: June 6, 1997
                               ___________
Before MURPHY and HEANEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                               ___________
PER CURIAM.

      Charles Thirdkill was convicted by a jury of conspiring to distribute
and possess with intent to distribute cocaine and heroin, and he was
sentenced to 188 months in prison. The only issue raised by Thirdkill on
appeal is whether the United States’ use of preemptory challenges to strike
two African-American panel members from the jury was unconstitutional under
Batson v. Kentucky, 476 U.S. 79 (1986) . After the district




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
court2 seated the all white jury, Thirdkill raised his Batson challenge and
Judge Limbaugh placed the burden on the prosecution to offer a race neutral
explanation for the strikes. The prosecutor stated he struck the first
juror because she was sleeping or nodding off during voir dire, and the
second because he indicated that he had heard defendant’s name and that his
experience in the recording industry led him to have concerns about the
authenticity of audio tape recordings. The district court was satisfied
by the explanations and concluded that there was no Batson violation.
Finding no errors of law or fact, we affirm the judgment.

A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      The Honorable Stephen N. Limbaugh, United States District Judge for the
Western District of Missouri.

                                     -2-